Exhibit A
                                                                                                                        LYN / ALL
                                                                                                     Transmittal Number: 21851743
Notice of Service of Process                                                                            Date Processed: 08/05/2020

Primary Contact:           Sharon Brooks - MS 08-A
                           The Travelers Companies, Inc.
                           One Tower Square
                           Rm 8MS
                           Hartford, CT 06183

Entity:                                       The Travelers Indemnity Company
                                              Entity ID Number 2317465
Entity Served:                                Travelers Insurance Company
Title of Action:                              Ceres Enterprises, LLC vs. Travelers Insurance Company
Matter Name/ID:                               Ceres Enterprises, LLC vs. Travelers Insurance Company (10420154)
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Class Action
Court/Agency:                                 Cuyahoga County Court of Common Pleas, OH
Case/Reference No:                            CV20935219
Jurisdiction Served:                          Connecticut
Date Served on CSC:                           08/05/2020
Answer or Appearance Due:                     28 Days
Originally Served On:                         Travelers on 08/05/2020
How Served:                                   Client Direct
Sender Information:                           Thomas J. Connick
                                              216-364-0512

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
SUMMONS IN A CIVIL ACTION COURT OF COMMON FLEAS, CUYAHOGA COUNTY JUSTICE CENTER
                     I
   r --                                              CLEVELAND, OHIO 44113

                 CASE NO.                                SUMMONS NO,          I
               CV20935219               Dl CM               42200174                                               Rule 4(B)Ohio
                                                                        _J
                                                                                                                 Rules of Civil
                                                                 I                                               Procedure
                        CERES ENTERPRISES, LLC                   IPLAINTIFF
                                    VS                                                                        SUMMONS
                  TRAVELERS INSURANCE COMPANY                   JDEFENDANT



          TRAVELERS INSURANCE COMPANY                                               You have been named defendant in a sums
          485 LEXINGTON AVENUE                                                    complaint (copy attached hereto) tiled in Cuyahoga
          NEW YORK NY 10017                                                       County Court of Common Pleas, Cuyahoga County
                                                                                  Justice Center, Cleveland, Ohio 44113, by the
                                                                                  plaintiff named herein.

                                                                                    You are hereby summoned and required to
                                                                                  answer the complaint within 28 days after service
                    Said answer is required to be served on:                      of this summons upon you, exclusive of the day of
                                                                                  service.

                                                                                   Said answer is required to be served on Plaintiff's
          PlantifPs Attorney                                                      Attorney (Address denoted by arrow at left.)

          THOMAS J CONNICK                                                         Your answer must also be tiled with the court
          25550 CHAGRIN BLVD SUITE 101                                            within 3 days after service of said answer on
                                                                                  plaintiff's attorney.
          BEACHWOOD, OH 44122-0000
                                                                                    If you fail   to   do so, judgment by default will be
                                                                                  rendered against you for        the relief demanded In the
                                                                                  complaint.


                  Case has been assigned to Judge:

          ASHLEY KILBANE
          Do not contact judge. Judge's name is given for
          attorney's reference only.


                                                                             NAILAH K. BYRD
                                                                       Clerk of the Court of Common Pleas


                   DATE SENT                                             "


           Jul 27, 2020                            By_______________________________________
                                                                  Deputy

             COMPLAINTFILED            07/27/2020




                                                                                                                   CORPORATE            gATIoN

                                                                                                                        AUG 052020
                                                                                                                       RECEIVED AM




CMSN130
                                            NAILAH K. BYRI)
                                    CUYAHOGA COUNTY CLERK OF COURTS
                                              1200 Ontario Street
                                             Cleveland, Ohio 44113



                                               Court of Common Pleas

                                     New Case Electronically Filed: COMPLAINT
                                                 July 27, 2020 09:19

                                          By: THOMAS J. CONNICK 0070527

                                                Confirmation Nbr. 2038348


   CERES ENTERPRISES, LLC                                                  CV 20935219

           V&
                                                                   Judge: ASHLEY KILBANE
   TRAVELERS INSURANCE COMPANY




                                                     Pages Filed.- 22




Electronically Filed 07/27/2020 09:10 / / CV 20 935219 I Confirmation Nbr. 2038348 / CLJSZ
                                    IN THE COURT OF COMMON PLEAS
                                        CUVAHOGA COUNTY, OHIO

      CERES ENTERPRISES, LLC                                  CASE NO.
      835 Sharon Dr.
      Westlake, OH 44145                                      JUDGE:
      On behalf of itself and all those similarly
      situated businesses and entities                        PLAINTIFF'S CLASS ACTION
                                                              COMPLAINT
                        Plaintiff
                                                              ,fury Demand Endorsed Hereon



      TRAVELERS INSURANCE
      COMPANY
      485 Lexington Avenue
      New York, NY J0017

                        Defendant


                                         CLASS ACTION COMPLAINT

              Now conies Plaintiff, CERES, LUC ("CERES" or "Plaintiff), by and through its

     undersigned counsel, on behalf of the other Members of the below well-defined nationwide and

     Ohio Sub-Classes, bring this Class Action against Defendant Travelers Insurance Company

     ("Travelers" or "Defendant"), and as grounds therefore alleges as follows:



              1.      CERES is an Ohio limited liability company organized under Ohio law with its

     principal place of business located at 835 Sharon Drive, Westlake, Ohio 44145. CERES owns and

     operates the following hotels with Business Income and Extra Expense coverage under Travelers'

     Package Policy No. 630-2503R415-T.IA-19 at all relevant times herein: Residence Inn of Troy,

     Ohio; Fairfield Inn of Troy, Ohio; Hilton Garden Inn of Cleveland, Ohio; Cambria Suites of

     Noblesville, Indiana; Cambria Hotel olAvon. Ohio; Cambria Hotel of Bloomington, Minneapolis;

     and Cambria Hotel o1 Westfield, Indiana,


Electronically Filed 07127/2020 09:19 / / CV 20 935219 / Confirration Nbr. 2038348 I CLJSZ
              2.       Travelers is a Montana Company organized under Montana law, and is a properly

     and casually insurer, with its principal place of business in New York City, New York, and sells

     insurance in Ohio and throughout the country. it is an insurance company authorized to do business

     in the State of Ohio and elsewhere,

                                             !IIJ 1I1 PIEN auX W'I L'i ahIPJ

              3.       This Honorable Court has jurisdiction over the parties and this dispute, including

     for declaratory relief, pursuant to Ohio Revised Code § 2307.382, ci seq., Ohio Revised Code §

     2721 .02. ci seq. and Rule 57 of the Ohio Rules of Civil Procedure,

              4.      An actual controversy between CERES and Travelers exists within the meaning of

     Ohio Revised Code § 2721.02, el seq, regarding whether Travelers has a duty to provide CERES

     coverage and indemnity for, among other things, business income loss pursuant to ihe terms and

     conditions of the Travelers Policy of insurance, due to the COVID-19 pandemic, as more

     particularly described below.

              5.      The Ohio General Assembly specifically provided in Ohio Revised Code §2721,14

     that "Sections 2721.01 to 272/.15, inclusive, of the Revised Code shall he so inteipreled and

     construed as to e/Jcttiate their general purpose to make the law of/his state wiifbrni with the law

     of those states which enact similar sections

              6.      Venue is proper in Cuyahoga County, Ohio under Ohio Rules of Civil Procedure

     3(C)(3), 3(C)(6), and 3(F). and Ohio Revised Code § 2721.14 because Defendant conducted

     activity giving rise to Plaintiff's Claims for relief in Cuyahoga County, because all or part of

     Plaintiff's claims for relief arose in Cuyahoga County, and because the declaratory relief requested

     herein is uniform with the laws of those states that enacted similar provisions, and wherein some

     Class Members reside.



Electroni cally Filed 07/27/2020 09:191 I CV 20 935219 I Confiriation Nbr. 2038348 I CLJSZ
                                            FACTUAL BACKGROUND

                                          THE INSURANC E, CONTRA CT

              7.      At all relevant times, Travelers insured CERES under a commercial/business owner

     Policy covering CERES' Deluxe Business Income (and Extra Expense), hearing blanket Policy

     Number 630-2503R415-TIA-19 ("Policy"), The certified Policy is in the possession of Travelers,

     and while not attached hereto because it is voluminous, it is incorporated herein by reference.

              8.       Under the Policy, Plaintiff agreed to make premium payments to Travelers in

     exchange for Travelers' promise to indemnify Plaintiff for losses including, but not limited to,

     business income loss at its commercial property locations ("Properties").

              9.      The Policy is currently in full effect, providing property, business personal

     property, business income and extra expense, and additional coverages for the effective period,

     which includes January 1, 2020 to the present.

              10.     Plaintiff faithfully paid Policy premiums to Travelers, specifically to provide

     additional coverage for "Business Income and Extra Expense Coverage" in the event of business

     interruption at the Properties resulting from an order by Civil Authority.

              11.      Under the Policy, insurance is extended to apply to the actual loss of business

     income sustained and the actual, necessary and reasonable extra expenses incurred when access to

     the Properties is specifically prohibited by order of Civil Authority as the direct result of a covered

     loss to property in the immediate area of the Properties. The covered physical loss includes,

     without limitation, loss of use and/or loss of utilization of the properties.

              12.     COV1D-19's actual or suspected physical presence at or in the vicinity of the

     Properties prevents Plaintiff from making full use of the Property, including, without limitation,




Electronically Filed 07/27/2020 09:19 I I CV 20 935219 / Contiriation Nbr, 2038348 I CLJSZ
     the inability to fully rent its hotel, book catering events and serve restaurant customers.' Under the

     terms and conditions of the Policy, this kind of loss constitutes a physical loss to the Property in

     that there has been a loss of use and/or utilization of the Property. Moreover, the COVID-19 virus

     is a "physical" thing, not an abstract fear. For example, hotel and banquet facility business owners

     such as Plaintiff, forced to terminate services and/or to underutilize their properties due to COVID-

      19, suffer a "physical loss" regarding use of their properties, with resulting business interruption

     loss.

              13.      Under the terms and conditions of the subject Policy Physical Loss does not mean

     and/or require tangible "physical damage."

              14.      The Policy is an "all-risk" policy, in so far as it provides that it covered cause of

     loss under the Policy means direct physical loss of or damage to the property unless the loss is

     specifically excluded or limited in the Policy. Here, Plainiilrs operations have been suspended,

     suffered a loss of use, and/or access to its Properties were significantly suspended, No specific

     exclusion applies to reasonably justify the denial of Plaintiff's claims.

              1 5..    Based upon information and belief, Travelers has accepted the Policy premiums

     with no intention o f providing any coverage under the Policy Business Income, Extra-Expense or

     Civil Authority Coverage Sections due to a loss and/or shutdown from a pandemic, i.e. the

     COVID- 19 pandemic.

              16.      Defendant has, in fact, denied Plaintiffs claims by way of a telephone call and

     follow-up email in May, 2020.




      Plaintiff's hotels maintain restaurant focilitics that were completely shut down by order of civil authority.

Electronically Filed 07127/2020 09:19 / I CV 20 935219 1 Confin4iation Nbr. 2038348 I CLJSZ
                                            THE COVID-19 PANDEMIC

              17.     The global COViD-19 pandemic has physically impacted both public and private

     property and physical spaces around the world, as well as the right of the general public to gather

     and utilize retail business locations. The currently raging pandemic has been exacerbated by the

     fact that the deadly COVID-19 physically infects and stays on surfaces of objects or materials,

     "fomites," for up to twenty-eight days. The scientific community in the United States and indeed,

     across the world, including the World Health Organization ("WHO"), has recognized that COVID-

     19 is a cause of real physical loss and damage.

              .18.    Indeed, a number olcountries such as: China, Italy, France, and Spain have required

     the fumigation of public areas prior to allowing them to re-open. A recent scientific study printed

     in the New England Journal of Medicine explains that the virus is detectable for up to three hours

     in aerosols, up to four hours on copper, up to 24 hours on cardboard boxes, and up to three days

     on plastic and stainless steel2. Notably, the most potent form of the virus is not airborne but rather

     present on physical surfaces,

              19.     While the Policy was in force, CERES sustained a loss due to coronavirus, also

     referred to as "COVD-I 9", and the Civil Authority orders issued by the Governor of Ohio that

     have addressed the state and nationwide spread of the coronavirus, i.e. pandemic.

              20.     In late 2019 and early 2020, an outbreak of respiratory illness caused by a novel

     COVID-19 started to infect humans across the globe. On March 11, 2020, the World Health

     Organization ("WHO") declared the COVID-19 outbreak a pandemic (i.e. a global outbreak of

     disease).




     2
      See Aerosol and Surface Stability ofSARS-CoV-2 as Compared with SARS-CoV-1, New England Journal of
     Medicine (March 17, 2020), available at I)ttl)s://www.tiejm,org/doifpdf/10,1056(Nr-JiMc 2004973?articicToolstriie.

Electron ically Filed 07/27/2020 09:19 / F CV 20 935219/ Conhiriation Nbr. 2038348 / CLJSZ
              21.      On January 31, 2020, under §319 o f the Public Health Service Act (42 U.S.C.247d),

     The Secretary of Health and Human Services ("HHS") declared a public health emergency in

     response to COVID- 19,

              22.      On March 11, 2020, the WHO announced that COViD-19 outbreak represented a

     pandemic.

              23.      On March 13, 2020 the ])resident of the United States of America, Donald J. Trump,

     issued the Proclamation on Declaring a National Emergency Concerning the Novel Cororiavirus

     Disease (COVID-19) Outbreak ("Proclamation"), proclaiming the COV1D-19 outbreak

     constituted a national emergency in the United States, beginning March 1, 2020.

              24.     Various states, including the State of Ohio have issued and implemented mandatory

     Stay-At-Home Orders,.3 Requiring businesses, such as Plaintiff, to shut down and/or significantly

     suspend business operations, thus causing Plaintiff a loss of use of its Properties, and resulting in

     substantial loss of business income,

              25.     On March 29, 2020 President Donald J. Trump announced the extension of his

     Administration's social distancing guidelines until April 30, 2020,

              26.      Effective March 23', 2020, Ohio Civil Authority ordered Ohio residents 10 stay at

     home and ordered all non-essential businesses in Ohio to cease all activities. This order was

     extended to May 29, 2020,

              27.     Coronavirus and the pandemic cause direct physical loss and property damages.

     COViD-19 and the Pandemic are physically impacting public and private property in Ohio and

     throughout the country. The executive orders issued by the Governor of Ohio, and the majority of




      Upon information and belief, most states, including Ohio, are siIl culTently under some form of ma ndatory stay-at-
     home orders.

Electronically Filed 07/27/2020 09:19 I / CV 20 935219 / Conflrtation Nbr. 2038348 I CLJSZ
                                                                                                                4




     other State Governors, in response to the pandemic have caused direct physical loss of Plaintiff's

     and Class Members properties.

                   28.. COVID-19 has devastated the hotel industry.

                   29.             Hotel occupancy in the United states is expected to drop by at least 59%,4

                   30.             The hotel industry is expected to experience a 50% decline in revenue, with an 2020

     occupancy rate forecasted to he worse than in 1933, during the Great Depression.5

                   31,             For example:


             AHL1
             HISTORIC LOW OCCUPANCY

            ultplet.I to i.vaI IIdo%y        W0r* 1tW 9/11,

            ftol9ly 30% revenue decline 10 200, $12I
                                      mqj
            Wit off 337011 totfl fo;~~-
            Eig ht in 1011,11E 000moot tlfllply. (filth
                   ti   p 1Jfir%0d to lIP ff111 WDI'I y*F on
                        for 11(11.1 O0,tpHflty, (JFt
            FtcitOd OCUpfiI1Y ratelow2020 toorla 0"A"
            1933 dutliltl G,ofit DOQfC,itoff. 3RfiJ


            STAGGERING JOB LOSS

            70% of hotot otnploy11thl !Wt0 been Ifild off or lurIcuçf1od. rt*lId
            lOflt

            wady 1,6 million l,otttt omployeas out Of wo,'k t'd
               billiOn i weekly lost W40S dye to the tiltit f.ot3..'ttt
            $2.4
            ,,iIc**flt.Mn.'tt)


            Ntthrfy 3.9 nllliton total ltotoI-ttppotttd Jobt Itwo been lust
            since 11w crisIs bo9orh U           1'1O)


            COMPARJSION To OTHER FINANCIAL CRISISES




                                                                                   .*i.0   " .'.   ..........




                   32.             After CERES lost several hotel guest reservations due to order of the State of Ohio

     and Cuyahoga County (and other counties), CERES made a claim with Travelers under the Policy




     '   https:/Iwww.sransta.cotnlstatisticsl 110952 1/hotcl-occupllncy-coronavilusf
         https;/fwwv.1lotclmtnagcmcnt,nct/pwn/snIdics-break-dovn-covid- 1 9-s-irnpct-hotel-travel-pinns

Electronically Filed 07/27(2020 09:19 / (CV 20 935219 1 Confirration Nbr. 2038348 / CLJSZ
     cammcrciallbusincss income coverage. Travelers acknowledged the claim but summarily denied

     it in May, 2020,

              33.      Upon information and belief,Travelers has denied similar claims regarding the

     COV1D-I9 Pandemic and will continue to do so unless enjoined by this Honorable Court,

              34,      Based on the prevalence of the virus in Cuyahoga County and throughout Ohio, it

     is probable that CERES sustained direct physical loss of or damage to its properties due to the

     presence of coronavirus, and has unquestionably sustained direct physical loss as the result of the

     pandemic and/or civil authority orders issued by the Governor of Ohio.

              35.      Any effort by Travelers to deny the reality that the Coronavirus causes physical loss

     of or damage to properly would constitute a false and potentially fraudulent misrepresentation that

     could endanger Policy holders, such as Plaintiff, and the public.

              36.      Insurers, including Travelers, also had actual and express knowledge of specific

     coverage forms that specifically exclude losses related to pandemics and/or SARS, but Travelers

     failed to use those coverage forms, and Plaintiff did not contract for those coverage foLms,

     regarding coverage under the subject Policy.

              37.      In this case, under the coverage forms- at issue, Travelers based its denial on

     exclusions that are not applicable to a pandemic, which is a covered loss under the subject Policy.

              38.      Had Travelers intended to exclude claims for the COV1D-19 pandemic made under

     the subject Policy, it would have, and could have, included the express exclusionary language used

     in the past to deny claims, which specifically included the term "pandemic" and "SARS," but

     Travelers failed to do so related to the Plaintiff herein and Class Members,




Electronicall y Filed 07/27/2020 09:19 / / CV 20 935219 / Confiriiation Nbr. 2038348/ CLJSZ
             39.      Travelers knowingly, purposely, and intentionally used inapplicable exclusions to

     deny claims for Business Interruption, Extra Expense and Civil Authority claims related to the

     COVID- 19 pandemic.

             40.      Travelers had at its disposal contractual language that specifically excluded

     pandemics and SARS but did not include those Policy exclusions in the subject Policy, yet

     wrongfully denied claims for those very reasons. Moreover, the exclusions relied upon by

     Travelers in its denial letter are inapplicable to claims for Business Income Loss, Extra Expense

     and/or Civil Authority coverage.

             41.      Travelers has actual knowledge of the different meanings between pandemic,

     SARS, Virus, Bacteria and Contamination, by way of the insurance industry using those terms in

     previous cases and Policy utilizing those different terms, and wrongfully and intentionally used

     the terms "virus" and "bacteria," among others, to exclude Plaintiff's and Class Members' claims

     when, in fact, Plaintiff and Class Members' claims are, as admitted by Travelers, related to a

     pandemic   -   which is not expressly excluded in the subject Policy.

             42.      Alternatively, the terms and conditions of coverage and exclusionary language

     relied upon by Travelers to deny Plaintiff and Class Members coverage under the Policy related to

     the COVID-19 pandemic are ambiguous and, therefore, must be construed strictly against

     Travelers and in favor of Plaintiff and the Class Members.

                                      CLASS ACTION ALLEGATIONS

             43.        Plaintiff hereby restates the allegations and averments contained in the preceding

     paragraphs of this Complaint, as if fully rewritten herein, and further states as follows:

             44.        Glass Defini1ionts: In accordance with Ohio Civ, R. Proc. 23, PlaintilTbring this

     action individually and on behalf of similarly situated persons and entities. in this action Plaintiff



Electronically Filed 07/27/2020 09:19/ / CV 20935219/ Confirration Nbr. 2038348/ CLJSZ
     seek certification of (1) a nationwide Declaratory Relief Class pursuant to Ohio Civ, R Proc.

     23(b)(2), (2) a nationwide Restitution/Monetary Relief Sub-Class pursuant to Ohio Civ. R. Proc.

     23(b)(3), and (3) an Ohio State Sub-Class for Insurance Bad Faith pursuant to Ohio Civ. R. Proc.

     23(b)(3) and 23(c)(5). This Class and these Sub-Classes are defined as follows':

                       a. Declaratory Relief class ('Count l): Al! commercial entities engaged in

                            hospitality services including, without limitation, hotel operations and

                            management, banquet/catering event facility operations and restaurant services

                            throughout the United States who, from January 1. 2020 to the present have

                           been insured by Commercial and/or Business Owner Policy issued by. Travelers

                           and denied Business Income loss, Extra Expense and/or Civil Authority

                            coverage due to COVID-19; and

                       b. Restitution/Monetary Relief Sub-C/ass (Counts I, II): All commercial entities

                           engaged in hospitality services including, without limitation, hotel operations

                           and management, and banquet/catering event facility operations and

                           management throughout the United States who from January 1, 2020 to the

                           present have been insured by Commercial arid/or Business Owner Policy issued

                           by Travelers and denied Business Income, Extra Expense and/or Civil

                           Authority coverage due to COVID- 19; and;

                    c. Ohio Stale Bad Fail!: Sub-Class (counts I, H and III): All commercial entities

                         engaged in hospitality services including, without limitation, hotel operations and

                        management, and banqucilcatering event facility operations and management




      Alternativdy. I1laintiff seeks class certification pursuant to Ohio Civ, R. Proc. 23(c)(4) for each Class,

El ectronically Filed 07/2712020 09:19/ICV 20 935219 / ConfirMtion Nbr. 2038348 I CLJSZ
                        throughout the State of Ohio who from January 1, 2020 to the present have been

                        insured by Commercial and/or Business Owner Policy issued by Travelers and

                        denied, in bad faith, Business Income, Extra Expense and/or Civil Authority

                        coverage due to COVID- 19,

              45.       Excluded from the Class arc Travelers's employees, officers, directors, legal

     representatives, successors, and assigns; any entity in which Travelers has a controlling interest;

     any Judge to whom the litigation is assigned; all members of the Judge's family; and all persons

     who timely and validly request exclusion from the Class. Plaintiff reserves the right to modify the

     Class Definition(s) throughout the course of this litigation to conform with the evidence and facts

     as they develop

              46,       This action has been brought as a class action, and may properly be maintained,

     pursuant to Ohio Civ, R. Proc. 23(b)(1), (2) and (3) of the Ohio Rules of Civil Procedure and case

     law thereunder and, alternatively, pursuant to Ohio Civ. R. Proc. 23(e)(4).

              47.       Numerosity: Plaintiff do not know the exact number of the Members of the

     Class(es) because such information is in the exclusive control of Defendant. Due to the nature of

     the trade and commerce involved, however, Plainli if believes that Class Members number at least

     in the many thousands and possibly millions and are sufficiently numerous and geographically

     dispersed throughout the United States of America, and State of Ohio, so that joinder of all Class

     Members is impracticable.

              48.       Typicality:    The Plaintiff's claims are typical of the Class Members' claims,

     Like other Class Members, Plaintiff is an insured of Travelers who purchased Policy of Insurance

     and sought coverage and indemnification thereunder for Business Income loss, Extra Expense and

     Civil Authority coverage due to the COVID-19 pandemic, and was denied the requested coverage

Electronically Filed 07/27/2020 09:19/ /CV 20 9352191 ConfirlrJation Nbr. 2038348 / CLJSZ
     by Travelers under the same, or substantially same, coverage forms,

             49.        Adeguac;':     Plaintiff will Fairly and adequately protect the interests of the Class

     Members. Plaintiff's interests are aligned with the Class Members that Plaintiff seeks to represent,

     and Plaintiff has retained counsel experienced in complex class action litigation and insurance law,

     and who has previously been appointed lead and/or co-lead class action counsel in several previous

     class action matters. Plaintiff does not have any conflicts of interest with any Class Members that

     would impair or impede its ability to represent such Class Members fully and adequately.

             50.        Jonunonalltv: Common questions of law and fact exist as to all Class Members

     and predominate over any questions solely affecting individual Class Members, including but not

     limited to:

                   a. Whether Travelers has systematically and systemically refused and/or failed to find

                      coverage and indemnity for Business Income loss, Extra Expense, and Civil

                      Authority due to the COVlD-19 pandemic;

                   b. Whether Travelers has systematically and systemically denied coverage and

                      indemnity for Business Income loss, Extra Expense, and Civil Authority due to the

                      COVID- 19 pandemic;

                   c. Whether Travelers used inapplicable exclusions to deny coverage;

                   d. Whether the pandemic resulted in a physical loss under the Travelers Policy;

                   e. Whether the COVID-19 pandemic is a covered cause of loss under the subject

                      Policy;

                   f, Whether loss of use and/or utilization of Plaintiff's and Class Members' businesses

                      is a direct physical loss under the Travelers Policy;

                   g. Whether the relevant terms and conditions of the Travelers Policy are ambiguous;

El ectronically Filed 07/27/2020 09:19 I / CV 20935219 / Con1ir6on Nbr. 2038348 / CLJSZ
                    h. Whether Class Members are entitled to declaratory and/or injunctive relief

                         requiring Travelers to honor claims for Business Income loss, Extra Expense, and

                         Civil Authority due to the COVID-19 pandemic in an amount determined by the

                         Policy limits of liability for future claims;

                    i,   Whether Travelers breached its contract with Plaintiff and the Class Members;

                    j.   Whether Travelers breached the implied duty of good faith and fair dealing, thus

                         damaging Plaintiff and Class Members;

                    k. Whether, and to what extent, the conduct of Travelers caused injury to Plaintiff and

                         Members of the Class, and, if so, the appropriate measure of damages,

                    1. Whether Plaintiff and Class Members are entitled to injunctive and/or equitable

                         relief as a result of Defendants' wrongful conduct;

                    m. The proper form of equitable and injunctive relief;

                    n. Whether Travelers acted an engaged in bad faith as to the Ohio Sub-Class

                         Members

              51.         Risk of Inconsistent or Varvinj' Adjudications.

              Certification pursuant to Ohio Civ. R. Proc. 23(b)(2), (h)(3), and/or 23(c)(4) is proper for

     the Classes defined above because the maintenance of separate actions by individual members of

     the Classes would create a risk of inconsistent or varying adjudications with respect to

     interpretations of uniform Policy terms and obligations that would establish incompatible

     standards of conduct for the Defendant as the party opposing the class Furthermore, certification

     under Ohio Civ, R. Proc. 23(b)(2), (b)(3) and/or 23(c)(4) is proper because adjudications with

     respect to individual Class Members would, as a practical matter, he dispositive of the interests of

     other Class Members not a party to the adjudication or would substantially impair or impede their

Electronically Filed 07/27/2020 09:19 / I CV 20 935219 I Confirkation Nbr. 2038348/ CLJSZ
     abilities to protect their interests. in addition, the Defendant, as the party opposing the Classes, has

     acted, or refused to act on grounds generally applicable to the Classes, thereby making relief

     appropriate with respect to the Class as a whole

              52.      Superiority   and Predominance For The Restitution/Monetary ReliefSnb-Class.

     While Plaintiff specifically states that certification pursuant to Ohio Civ. R. Proc. 23(b)(2) is

     proper by itself for this entire action because monetary damages in the form of restitution is merely

     incidental to the declaratory and injunctive relief sought, Plaintiff alternatively alleges that

     certification of the Restitution/Monetmy Relief Sub-Class and the Ohio State Sub-Class defined

     above is likewise proper under Ohio R Civ P. 23(b)(3), Specifically, common issues of fact and

     law as set forth above predominate over any individual issues that may exist, Furthermore, a Class

     Action is superior to other available methods for a fair and efficient adjudication of this

     controversy because joinder of all members of the class is impractical, and adjudication of this

     action as a Class is properly manageable, The interests of judicial economy favor adjudication of

     the claims alleged herein on a Class basis rather than an individual basis, especially where, as here,

     the amount of damages for each claim are small compared to the burden and expense that would

     be incurred if each claim was litigated individually.

             53.        Further, and in the alternative, Ohio. R. Civ. Proc. 23(c)(4) permits an action to

     be maintained as a class action with respect to only particular issues, and the common questions

     of law and fact set forth above raise issues which are appropriate for class treatment pursuant to

     Ohio. R. Civ. Proc, 23(c)(4).




Electronically Filed 07/27/2020 09:19 / / CV 20 935219/ Confid4tion Nbr. 2038348/ CLJSZ
                                                COUNT ONE
                                          DECLA RA TORY JUDGMENT

             54.         Plaintiff hereby restates the allegations and averments contained in the preceding

     paragraphs of this Complaint, as if fully rewritten herein, and further states as Follows:

              55.        There   is a genuine dispute and actual controversy, over which this Honorable

     Court has jurisdiction, between CERES, the Class Members, and Travelers concerning their

     respective rights, duties and obligations for which Plaintiff and the Class Members desire a

     declaration of rights and obligations under Travelers's Policy. Pursuant to Ohio's Declaratory

     Judgment statute and all other uniform state declaratory judgment statutes and Laws in which

     Plaintiff and Class Members reside, this Honorable court may declare the rights, obligations and

     legal relations of any interested party seeking such declaration, whether or not further relief is or

     could be sought.

             56.      Since there is a dispute about whether or not CERES and the Class Members have

     coverage under Travelers's Policy for the loss sustained and to be incurred in the future, CERES

     and the Class Members are entitled to declaratory relief from this Honorable Court pursuant to

     Ohio Civil Rule 57 and R.C. §272L01 102721.15. and the uniform state declaratory judgment

     statutes and laws in which the Class Members reside,

             57.     CERES and the Class Members are entitled to a declaration including, but not

     limited to, that:

                      a.   CERES and the Class Members sustained direct physical loss of or damage as

                           a result of the coronavirus pandemic;

                      b. Physical loss under the Policy does not require tangible physical damage;




Electronically Filed 07/27/2020 09:19/ / CV 20 935219 / Confirhtion Nbr. 2038348/ CLJSZ
                                                         10

                      c, Loss of    USC   and/or utilization of Plaintiff's and Class Members' properties

                           constitutes a direct physical loss under the Travelers Policy;

                      d. COVID-I9 is acovered cause of loss under the Policy;

                      e. The losses incurred by CERES and the Class Members as a result of the

                           executive orders issued by the Governor of Ohio and the Governors of the States

                           wherein the Class Members reside are covered losses under the Policy;

                      1.   The prohibition (and/or significant limitation) of access to Property as Ordered

                           by the Civil Authority Orders, constitutes a prohibition to the insureds'

                           Property(s);

                      g. The Civil Authority Orders triggers coverage because the Policy does not

                           include an exclusion for a viral pandemic;

                      Ft. The Policy provides coverage to Plaintiff and class Members for any current

                           and future civil authority closures of commercial buildings due to physical loss

                           of or damage to property from COVID-19 under the Civil Authority coverage

                           parameters and the Policy provides business income coverage in the event

                           COVID-19 has caused a loss or damage at the insureds' Property or immediate

                           area of the insureds' Property;

                      i. The Civil Authority Orders constitute a prohibition of access to the insureds'

                           properties by a Civil Authority as defined in the Policy;

                      j.   Travelers has not and cannot prove the application of any exclusion or

                           limitation;

                      k. CERES and the Class Members are entitled to coverage for their Business

                           Income loss and Extra Expense resulting from coronavirus;



Electronically Filed 07/27/2020 08:19 /1 CV 20935219/ ConfirI4tion Nbr. 2038348 1 CLJSZ
                      1. CERES and the Class Members are entitled to coverage for loss            due   to the

                           actions of Ohio's civil authorities, and the civil authorities wherein the Class

                           Members reside;

                      in. CERES and the Class Members have coverage for any substantially similar civil

                           authority order in the future that limits or restricts the public's access to

                           CERES' and Class Members' business establishments and

                      n. Any other issue that may arise during the course of litigation that is a proper

                           issue on which to grant declaratory relief.

              58.     Plaintiff prays for any further relief the Court deems proper, including attorney fees,

     interest, and costs as allowed by law or in the exercise of the Court's equitable jurisdiction.

                                                      COUNT II
                                                 BREACH OF CONTRACT

              59.       Plaintiff hereby restates the allegations and averments contained in the preceding

     paragraphs of this Complaint, as if fully rewritten herein, and further states as follows

             60.      Plaintiff and Class Members, and Travelers, entered into a valid and enforceable

     insurance contract,

             61.      Plaintiff and Class Members gave valuable consideration in the form of premium

     payments in exchange for the promise of insurance coverage in the event of, among other things,

     loss of business income.

             62.      Travelers had an affirmative duty to comply with terms and conditions of the Policy

     and find coverage wherever possible under the Policy and indemnify Plaintiff and the Class

     Members for their losses sustained and recoverable under the terms and conditions of the Policy.




Electronically Filed 07/27/2020 0919 / / CV 20 935219/ Conflrhation Nbr. 2038348 1 CLJSZ
              63.     Plaintiff and Class Members made a claim for loss of Business Income, Extra-

     Expense and Civil Authority arising from the pandemic, interruption by civil authority and

     Prohibited ingress and loss of use and/or utilization of Plaintiff's and Class Members' properties.

              64.     Travelers breached the insurance contract by denying coverage for Plainli If's and

     Class Members' loss, which was due to a covered and foreseeable peril not subject to any

     exclusion.

              65.     Plaintiff and Class Members complied with all of their obligations under the

     insurance contracts.

              66.     Travelers has also affirmatively waived any of its defenses to coverage sought by

     Plaintiff and Class Members by failing to issue and/or assert in a timely matter, or at all, any

     reservation of rights.

              67.     Plaintiff and Class Members have been injured and suffered financial harm as a

     result of Travelers's breach of the insurance contract.

              68.     In addition, in breaching the contract, Travelers has violated its implied duty to act

     in good faith and fair dealing with Plaintiff and the Class Members.

              69,     As a direct and proximate result of Travelers's breach of contract, Plaintiff and the

     Class Members have incurred substantial and ongoing monetary damages in excess of $25,000.00.

                                      COUNT liii
                  BREACH OF CO VENANT OF GOOD FAITIIAND FAIR DEALING
                                     (BAD FAt TI!)

             70.      Plaintiff hereby restates the allegations and averments contained in the preceding

     paragraphs of this Complaint, as if fully rewritten herein, and further states as follows:

             71.      Ohio law recognizes the independent tort of bad faith in the context of the

     insured/insurer relationship.



Electronically Filed 07127/2020 09:19/ / CV 20 935219 / ConfirMtion Nbr. 2038348 / CLJSZ
             72.      Travelers's conduct has breached the implied covenant of good faith and fair

     dealing implicit to the Policy of insurance,

             71       Ohio law provides that an insurer's lack of good faith is equivalent to bad faith.

             74.      Plaintiff and the Ohio Bad Faith Sub-Class Members are all insureds of Travelers

     in the State of Ohio.

             75.      Travelers failed and refused to make an adequate investigation or any investigation

     regarding Plaintiff's and Sub-Class Members' claims which, among other things, has caused a

     severe delay in full indemnification of Plaintiff's and Sub-class Members' claims, and providing

     all benefits that Plaintiff and Sub-Class Members are entitled to under the Policy(s), which has

     severely prejudiced and damaged the Plaintiff and Sub-Class Members, and has further resulted in

     Travelers withholding all recoverable benefits due under the Policy(s).

             76,      Travelers has also affirmatively waived any of its defenses to coverage sought by

     Plaintiff and Class Members by failing to issue and/or assert in a timely manner, or at all, any

     reservation of rights.

             77.      Despite failing to preserve any defenses to coverage via a timely reservation of

     rights, Travelers has failed to accept coverage and indemnify Plaintiff and Class Members as

     required under the subject Policy.

             78.      Travelers refused and continues to refuse to give any reasonable interpretation to

     the provisions in the Policy or any reasonable application of such provisions to Plaintifrs and Sub-

     Class Members' claims and has acted to protect its own financial interests therein at the expense

     of and detriment to Plaintiff's and Sub-Class Members' rights.

             79.      Travelers fails to provide Plaintiff' and Sub-Class Members any reasonable or

     justifiable basis for denying Plaintiff's and Sub-Class Members' claims.



Electronically Filed 07127/202009:19! I CV 20 935219 I Conflrktion Nbc. 2038348 / CLJSZ
             80.      Travelers mispresenled the Policy lerms and conditions to Plaintiff and the Sub-

     Class Members including, and without limitation, attempting to use an inapplicable exclusion, i.e.

     the virus/bacteria exclusion in a knowingly and malicious attempt to avoid paying Plaintiff and the

     Sub-Class Members all benefits they are entitled to under the Policy.

             81,      Travelers, knowing that Plaintiff and Sub-Class Members were incompetent,

     inexperienced and unable to act to protect their interests, that such benefits were justly due, and

     that such benefits were necessary to pay Plaintiff and Sub-Class Members necessities of their use

     of the Premises, nevertheless have deprived Plaintiff and Sub-Class Members of such benefits.

             82.      Travelers' refusal to properly investigate, adjust, handle, process and/or pay

     benefits due Plaintiff and Sub-Class Members compelled Plaintiff and Sub-Class Members to,

     among other things, engage counsel and to initiate litigation to recover such benefits.

             83.      Plaintiff and Sub-Class Members are informed and believe and thereon allege that

     Travelers intends to and will continue to delay, deny, and withhold, in bad faith, benefits due

     Plaintiff and Sub-Class Members unless and until compelled to pay such benefits by final judgment

     of this Honorable Court,

             84.      As a direct and proximate result of Travelers's conduct, Plaintiff and Sub-Class

     Members have sustained substantial compensable losses, including benefits withheld, and

     economic losses, such as attorney's fees, out of pocket expenses, loss of business income, personal

     property loss, out-of-pocket costs and expenses, diminution in value of the insurance Policy, and

     have suffered embarrassment and humiliation and Severe mental and emotional distress and

     disconilort, all to Plaintiff's and Sub-Class Members' detriment and damage in amounts not fully

     ascertained, but in excess of $25,000, and within the jurisdiction of this Honorable Court.




Electronically Filed 07/2712020 09:19 / I CV 20 935219/ Confition Nbr. 2038348 1 CLJSZ
              85.     Further, at all material limes and in doing things alleged herein, Travelers acted

     oppressively, maliciously and with a conscious disregard of Plaintiff's and Sub-Class Members'

     rights, with the intention of benefiuing Travelers financially and with the intention of causing or

     recklessly disregarding the probability of causing, injury and emotional distress to Plaintiff and

     Sub-Class Members, Travelers has refused and continues to refuse to pay all benefits due Plaintiff

     and Sub-Class Members and, further, has unjustifiably and/or intentionally failed to properly

     investigate, adjust, process, handle and pay Plaintiff's and Sub-Class Members' claims resulting

     in a significant and unjustifiable delay in resolving Plaintiff's and Sub-Class Members' claims

     under the terms and conditions of the Policy. In so doing, Travelers did vex, annoy, injure, and

     harass Plainhifland Sub-Class Members so as to justify the assessment of punitive and exemplary

     damages against Travelers.

              WHEREFORE, Plaintiff respectfully requests of this Honorable Court the following

     relief, on behalf of themselves and all others similarly situated:

            a.      An Order certifying the proposed Declaratory Relief Class herein pursuant to Ohio
     Civ. R. Proc. 23(B)(2), and appointing Plaintiff and its counsel of record to represent the
     Declaratory Relief Class;

             b.       That the court certify the Declaratory Relief Class as a class action pursuant to
     Ohio Civ. R. 23(B)(2) as defined above, and, at such time thereafter as the Court deems proper,
     then certify the Restitution/Monetary Relief Sub-Class and the Ohio State Bad Faith Sub-class as
     a class action pursuant to Ohio Civ, R. 23(B)(3) and/or 23(C)(4) as defined above; award the Class
     Members monetary recovery in excess of $25,000; and appoint Plaintiff and its counsel of record
     to represent the 23(B)(3) and 23(C)(4) Class(es);

             C.         In the alternative, an Order certifying the proposed Classes pursuant to Ohio Civ.
     R. Proc. 23(C)(4); award the Class Members monetary recovery in excess of $25,000, and appoint
     Plaintiff and its counsel of record to represent the 23(C)(4)Class;

             d.        Pro-judgment and post-judgment interest;

            e.      Punitive damages, costs, and attorney fees where applicable and in the event the
     Ohio Slate Bad Faith Sub-Class is certified as a Class Action;



Electronically Filed 071271202009:19/ / CV 20935219 / Coni9i?r!ation Nbr. 2038348/ CLJSZ
                      Plaintiff's costs of suit, including, without limitation, its attorney's fees, expert
     fees, and actual incurred and costs; and

             g.        Such oilier further relief, at law or as the Court deems just and proper.

                                                 JURY DEMAND

             Pursuant to Ohio Civil Rule 38, Plaintiff requests ajury trial of all issues alleged herein.

                                               Respectfully submitted,

                                               /s/ Thomas J. Connick
                                               Thomas J. Connick (0070527)
                                               CONNJCK LAW, LLC
                                               25550 Chagrin Blvd., Suite 101
                                               Beachwood OH 44122
                                               PH: 216-364-0512 I FX: 216-609-3446
                                               Email: tconnickcconnicklawUc,com

                                               Aitorneys/hr Plain/if




Electronically Filed 07/27/2020 09:19 / / CV 20 935219 / ConflrLion Nbr. 2038348 / CLJSZ
NAILAH K. OYRD              RETURN RECEIPT REQUESTED ELECTRONICALLY
1200 Ontario
Cleveland, OH 44113


Case# CV20935219




                      93148001 1300 3540 5194 61




                                                                               Jill
                           ilillllniulililjluliiiillilililllililiilililiilli          lhilliili

                            TRAVELERS INSURANCE COMPANY
                            485 LEXINGTON AVE
                            NEW YORK NY 100 17-2630
ozoz gz 1nrzOL9cOOOO
0 90L00_ou'z
SMOEI AN1d<<JVISQd S.fl
